Name: Council Regulation (EEC) No 3551/80 of 16 December 1980 on the advance application of certain trade provisions of the Second ACP-EEC Convention in respect of Zimbabwe
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Africa;  European construction;  agricultural activity
 Date Published: nan

 No L 372/84 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3551/80 of 16 December 1980 on the advance application of certain trade provisions of the Second ACP-EEC Convention in respect of Zimbabwe agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories (2), 'Zimbabwe' shall be added after Zambia . Article 2 Council Regulation (EEC) No 1470/80 of 9 June 1980 on the safeguard measures provided for in the Second ACP-EEC Convention ( 3 ) shall also apply to Zimbabwe. Article 3 Council Regulation (EEC) No 1711/80 of 27 June 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, artack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States ( 1980/81 ) (4), shall also apply to Zimbabwe. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply until the Agreement whereby Zimbabwe accedes to the Second ACP-EEC Convention enters into force. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community and Zimbabwe signed an Interim Agreement on 4 November 1980 governing trade arrangements pending the entry into force of the Agreement signed on 4 November 1980 on the accession of the Republic of Zimbabwe to the Second ACP-EEC Convention, signed at Lome on 31 October 1979 ; Whereas it is consequently desirable to extend the application of the trade arrangements in force between the Community and the ACP States to Zimbabwe; whereas these arrangements should replace those accorded autonomously by the Community under Council Regulation (EEC) No 120/80 of 21 January 1980 on trade arrangements between Southern Rhodesia and the European Economic Community ( 1), HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1980 . For the Council The President Colette FLESCH ( 2) OJ No L 55 , 28 . 2 . 1980, p. 4 . ( 3 ) OJ No L 147, 13 . 6 . 1980, p. 4 . ( 4) OJ No L 167, 1 . 7 . 1980 , p. 45 .(*) OJ No L 16, 22. 1 . 1980, p. 12".